 



Exhibit 10.28
(BARTKOZANKEL LOGO) [f39983f3998301.gif]

         
 
  A Professional Corporation
 
  900 Front Street, Suite 300
 
  San Francisco, CA 94111
Glenn P. Zwang
  p: 415.956.1900
gwang@bztm.com
  f: 415.956.1152
 
  www.bztm.com
Our File: 1781.067
       

February 19, 2008
Via Overnight Delivery
Demandtec, Inc.
One Circle Star Way
San Carlos, CA 94070
Attn: CFO

         
 
  Re:   Notice To Attorn To Landlord Circle Star LLC
 
      Lease: Circle Star Lease Agreement dated April 27, 1999 (the “Lease”)
Sublease: Liberate Technologies Sublease Agreement, dated December 7, 2001,
First Amendment to Sublease dated July 1, 2003, Second Amendment to Sublease,
dated January 1,2007 (collectively, the “Sublease”)
 
      Premises: One and Two Circle Star Way, San Carlos (the “Premises”)
 
      Landlord: Circle Star LLC (“Landlord”)
 
      Tenant: Liberate Technologies (“Tenant”)
Subtenant: Demandtec, Inc. (“Subtenant”)

Dear Sir or Madam:
          This firm represents Circle Star LLC, Landlord under the Lease with
Tenant for the Premises. Tenant defaulted under the Lease, and the Lease will
terminate on February 29, 2008. Pursuant to Section 3(iii) of the Consent To
Second Amendment to Sublease Agreement dated February 7, 2007, Landlord hereby
exercises its right to cause Subtenant to attorn to Landlord commencing as of
March 1, 2008. Please continue to direct payment of rent in accordance with our
instructions set forth in our letter dated October 8, 2007.

     
 
  Very truly yours,
 
   
 
  Bartko•Zankel•Tarrant•Miller
 
  A Professional Corporation
 
   
 
  Glenn P. Zwang

GPZ/ma

 